EXHIBIT 10.1

AMENDED MANAGEMENT CONSULTING AGREEMENT

THIS AGREEMENT dated February 28, 2006 and effective as of the 1st day of
February, 2006.

BETWEEN:

DREW BONNELL, businessman, of 2320 Queens Avenue, West Vancouver, British
Columbia V7V 2Y6

(the “Consultant”)

AND:

EDEN ENERGY CORP., a Nevada company having an office at Suite 1925 – 200 Burrard
Street, Vancouver, British Columbia, V6C 3L6

(the “Company”)

WHEREAS:

A.                          The Company and the Consultant entered into a
Management Consulting Agreement (the “Agreement”) dated May 1, 2005, and have
agreed to amend the Agreement to increase the remuneration.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree each with the other as follows:

1.

Paragraph 3.01 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“3.01                    As compensation for his management services, the
Consultant shall receive a monthly management fee of US$10,000.00. The Company
shall pay such management fee monthly on the first day of the month to which
payment of such management fee relates.”

2.

In all other respects the Agreement shall remain the same.

IN WITNESS WHEREOF the parties hereto have executed this agreement on the day
and year first above written.

 

WITNESSED BY:

/s/ Olga Bespalaja
Name
803 – 3428 Crawley Drive
Address
Vancouver, BC

Administrator
Occupation

)
)
)
)
)
)
)
)
)
)






/s/ Drew Bonnell
DREW BONNELL

EDEN ENERGY CORP.

 

 

Per:

/s/ Donald Sharpe

 

Signature

 

Dated:

March 7, 2006

 

 



 

 

 